Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reference workpiece”, “reference substrate”, “reference ablated area”, and the “plurality of laser spots at irregularly arranged locations” and “overlapped” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “as compared to a reference workpiece surface having a reference ablated area with a plurality of laser spots at regularly arranged locations” and “the visibility of the diffraction grating at the ablated area of the workpiece surface when light is at least one of transmitted through or reflected from the ablated area of the workpiece surface is less than the visibility of the diffraction grating when light is at least one of transmitted through or reflected from the reference ablated area of the reference workpiece surface” is considered new matter since there is no support in the specification for such limitation. There is no mention in the specification of a reference workpiece having a plurality of regularly arranged laser spots.  The .
Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “as compared to a reference substrate having a reference ablated area with a plurality of laser spots at regularly arranged locations” and “the visibility of the diffraction grating at the ablated area of the substrate when light is at least one of transmitted through or reflected from the ablated area of the substrate is less than the visibility of the diffraction grating when light is at least one of transmitted through or reflected from the reference ablated area of the reference substrate” is considered new matter since there is no support in the specification for such limitation. There is no mention in the specification of a reference substrate having a reference ablated area with a plurality of regularly arranged laser spots.  The specification discloses “a laser ablation process that produces a diffraction grating at an ablated .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19-21, 23-31, 33-35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 16 and 34, the limitation “a plurality of irregularly arranged locations” is unclear what is this irregularity? 
In claim 16, the limitation “the visibility of the diffraction grating at the ablated area of the workpiece surface when light is at least one of transmitted through or reflected from the ablated area of the workpiece surface is less than the visibility of the diffraction grating when light is at least one of transmitted through or reflected from the reference ablated area of the reference workpiece surface” is unclear how is the visibility of a diffraction grating reduced? Is it by irregularly arranging the laser spots or by overlapping them, or both? How do the plurality of laser spots at the plurality of 
In claim 34, the limitation “the visibility of the diffraction grating at the ablated area of the substrate when light is at least one of transmitted through or reflected from the ablated area of the substrate is less than the visibility of the diffraction grating when light is at least one of transmitted through or reflected from the reference ablated area of the reference substrate” is unclear how is the visibility of a diffraction grating reduced? Is it by irregularly arranging the laser spots or by overlapping them, or both? How do the plurality of laser spots at the plurality of irregularly arranged locations or overlapping them aid in reducing the visibility of a diffraction grating?
In claims 35 and 39, the limitation “wherein at least one of the plurality of lines is a linear line and at least one of the plurality of lines is a line with wobble” is unclear if at least one of the plurality of lines is a linear line or a line with wobble, or both? For examination purposes, Examiner construes this limitation as “at least one of a plurality of lines is a linear line or a line with wobble”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19-25, 27 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Rumsby (US 2011/0017280) in view of Unrath (US 2012/0273472).
Regarding claim 16, Rumsby teaches a method comprising performing a laser ablation process (abstract) that removes material from at least a portion of a workpiece surface (solar panel 51) to generate a plurality of laser spots at a plurality of irregularly arranged locations (53; as shown in Fig. 5 and 6); wherein generating the plurality of laser spots produces a diffraction grating at the ablated area (this limitation is considered an expected result of generating a plurality of laser spots, and since Rumsby teaches generating a plurality of laser spots at a plurality of irregularly arranged locations (53; as shown in Fig. 5 and 6), Rumsby teaches the claimed result).
Rumsby fails to disclose wherein each of the plurality of laser spots is overlapped during the laser ablation process by adjacent laser spots to define an ablated area at the portion of the workpiece surface; and wherein, as compared to a reference workpiece surface having a reference ablated area with a plurality of laser spots at regularly arranged locations, the visibility of the diffraction grating at the ablated area of the workpiece surface when light is at least one of transmitted through or reflected from the ablated area of the workpiece surface is less than the visibility of the diffraction grating when light is at least one of transmitted through or reflected from the reference ablated area of the reference workpiece surface.
Unrath teaches a laser processing method wherein each of the plurality of laser spots is overlapped during the laser ablation process by adjacent laser spots to define an ablated area at the portion of the workpiece surface (1068; as shown in Fig. 10A; p.0015); and wherein, as compared to a reference workpiece surface having a 
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the laser spots of Rumsby with Unrath, by providing overlapped adjacent laser spots, to assure the desired material removal.
Regarding claim 19, Rumsby and Unrath combined teach the method as set forth above, wherein the laser ablation process is performed at more than one laser pulse frequency (Rumsby; p.0045; p.0097-0098; as shown in Fig. 5 and 6).
Regarding claim 20, Rumsby and Unrath combined teach the method as set forth above, wherein the laser ablation process is performed at more than one scan speed (Rumsby; p.0045; p.0097-0098).
Regarding claim 21, Rumsby and Unrath combined teach the method as set forth above, wherein at least a portion of the laser ablation process is performed with a defocused laser beam (Rumsby; p.0100; as shown in Fig. 8).
Regarding claim 23, Rumsby and Unrath combined teach the method as set forth above, wherein at least a portion of the laser ablation process is performed along a curvilinear raster line (Rumsby; as shown in Fig. 5 and 6; p.0097-0098).

Regarding claim 25, Rumsby and Unrath combined teach the method as set forth above, wherein the laser ablation process uses at least one of a laser beam with a non-Gaussian energy profile or a flat energy profile (Rumsby; p.0075).
Regarding claim 27, Rumsby and Unrath combined teach the method as set forth above, wherein the laser ablation process produces a product (Rumsby; a partially transparent solar panel 51).
Regarding claim 31, Rumsby and Unrath combined teach the method as set forth above, wherein substantially all of the material is removed from the portion of the workpiece surface (Rumsby; abstract; as shown in Fig. 5 and 6).
Regarding claim 33, Rumsby and Unrath combined teach the method as set forth above, wherein the laser ablation process uses at least one of (i) a decreased scan speed or (ii) an increased laser pulse frequency to increase an amount of overlap between the adjacent laser spots (Rumsby, p.0045, p.0097-0098, as shown in Fig. 5 and 6; Unrath, abstract, p.0012, p.0073, p.0079).
Regarding claim 34, Rumsby teaches a method comprising providing a substrate (solar panel 51) having a coating disposed along a surface of the substrate (p.0012; p.0024; p.0027); and performing a laser ablation process that removes the coating from at least a portion of the surface to generate a plurality of laser spots at irregularly arranged locations (53; as shown in Fig. 5 and 6; p.0097-0098); wherein the substrate is transparent or reflective at the ablated area (abstract; p.0012; p.0021-0022); wherein 
Rumsby fails to disclose wherein each of the plurality of laser spots is overlapped during the laser ablation process by adjacent laser spots to define an ablated area at the portion of the surface; and wherein, as compared to a reference substrate having a reference ablated area with a plurality of laser spots at regularly arranged locations, (i) the visibility of the diffraction grating at the ablated area of the substrate when light is at least one of transmitted through or reflected from the ablated area of the substrate is less than (ii) the visibility of the diffraction grating when light is at least one of transmitted through or reflected from the reference ablated area of the reference substrate.
Unrath teaches a laser processing method wherein each of the plurality of laser spots is overlapped during the laser ablation process by adjacent laser spots to define an ablated area at the portion of the surface (1068; as shown in Fig. 10A; p.0015); and wherein, as compared to a reference substrate having a reference ablated area with a plurality of laser spots at regularly arranged locations, the visibility of the diffraction grating at the ablated area of the substrate when light is at least one of transmitted through or reflected from the ablated area of the substrate is less than the visibility of the diffraction grating when light is at least one of transmitted through or reflected from the reference ablated area of the reference substrate (this limitation is an expected 
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the laser spots of Rumsby with Unrath, by providing overlapped adjacent laser spots, to assure the desired material removal.
Regarding claim 35, Rumsby and Unrath combined teach the method as set forth above, wherein the plurality of laser spots form a plurality of lines of laser spots, and wherein at least one of the plurality of lines is a linear line or at least one of the plurality of lines is a line with wobble (Rumsby; p.0097-0098; as shown in Fig. 5 and 6).
Regarding claim 36, Rumsby and Unrath combined teach the method as set forth above, wherein the plurality of laser spots form a plurality of lines of laser spots, and wherein at least one of the plurality of lines of laser spots is nonparallel with another one of the plurality of lines (Rumsby; as shown in Fig. 6).
Regarding claim 37, Rumsby and Unrath combined teach the method as set forth above, wherein each of the plurality of lines includes wobble (Rumsby; as shown in Fig. 6; p.0098).
Regarding claim 38, Rumsby and Unrath combined teach the method as set forth above, wherein each of the center lines of the plurality of lines is linear (Rumsby; as shown in Fig. 6).
Regarding claim 39, Rumsby and Unrath combined teach the method as set forth above, wherein at least one of the plurality of lines is a linear line or at least one of the plurality of lines is a line with wobble (Rumsby; p.0097-0098; as shown in Fig. 5 and 6).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rumsby in view of Unrath, and further in view of Cline (US 6,066,830).
Regarding claim 22, Rumsby teaches a method comprising performing a laser ablation process (abstract) that removes material from at least a portion of a workpiece surface (solar panel 51) to generate a plurality of raster lines (lines formed by wobble motion of the beam in the X direction), each of the plurality of raster lines including a plurality of laser spots (53; as shown in Fig. 6); and wherein the laser ablation process is performed along non-parallel raster lines (as shown in Fig. 6; p.0097-0098); wherein performing the laser ablation process includes: generating a first plurality of laser spots along a first raster line (wobble raster line formed by holes around central line 62) of the plurality of raster lines (as shown in Fig. 6), wherein the first raster line is oriented at a first angle relative to a reference line (as shown in Fig. 6); and generating a second plurality of laser spots along a second raster line (wobble raster line formed by holes around central line 63) of the plurality of raster lines (as shown in Fig. 5 and 6), wherein the second raster line is oriented at a second angle relative to the reference line that is different than the first angle (as shown in Fig. 6; each wobble raster line (formed by holes around central lines 62 and 63) is different and non-parallel to each other, therefore at different angles from a reference line).
Rumsby fails to disclose wherein each of the plurality of laser spots is overlapped during the laser ablation process by adjacent laser spots to define an ablated area at the portion of the workpiece surface, wherein the laser spots are arranged linearly, a first linear raster line, a second linear raster line, and wherein the first linear raster line is not parallel with the second linear raster line.

Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the laser spots of Rumsby with Unrath, by providing overlapped adjacent laser spots, to assure the desired material removal.
Rumsby and Unrath combined fail to disclose wherein the first linear raster line is not parallel with the second linear raster line.
Cline teaches a laser processing method wherein the first linear raster line (first line of first zig-zag pattern, or first zig-zag pattern) is not parallel with the second linear raster line (second line of first zig-zag pattern or second zig-zag pattern).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the first and second linear raster lines of Rumsby and Unrath, with Cline, by providing non-parallel first and second linear raster lines, for the advantages of complying with user requirements.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rumsby, and Unrath as set forth above, and further in view of Haight (US 2003/0127441).

Haight teaches a method of laser ablation wherein the laser ablation process including the use of an index-matching fluid (p.0022).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Rumsby and Unrath, with Haight, by using an index-matching fluid, for the advantages of allowing a higher aspect ratio hole to be ablated (p.0022).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rumsby and Unrath as set forth above, and further in view of Kupisiewicz (US 2003/0075531).
Regarding claim 28, Rumsby and Unrath combined teach the method as set forth above, wherein the product includes a transparent substrate from which an opaque layer has been removed by the laser ablation process (Rumsby; abstract).
Rumsby and Unrath combined fail to disclose wherein the removed layer is a metal layer.
Kupisiewicz teaches a method of laser ablation wherein the product is a transparent substrate (1) from which a metal layer (2; p.0001; p.0038) has been removed by the laser ablation process (abstract).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the layer of Rumsby and Unrath, with Kupisiewicz, by having a metal layer as the coating of the solar panel, for the advantages of reflective properties.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rumsby and Unrath as set forth above, further in view of Kupisiewicz, and further in view of Van Wyhe (US 2013/0112679).
Regarding claim 29, Rumsby and Unrath combined teach the method as set forth above, wherein the product includes a glass substrate from which a layer has been removed by the laser ablation process (Rumsby; abstract).
	Rumsby and Unrath combined fail to disclose wherein the layer comprises chromium.
Kupisiewicz teaches a method of laser ablation wherein the product is a transparent substrate (1) from which a metal layer (2; p.0001; p.0038) has been removed by the laser ablation process (abstract).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the layer of Rumsby and Unrath, with Kupisiewicz, by having a metal layer as the coating of the solar panel, for the advantages of reflective properties.
Rumsby and Unrath combined fail to disclose wherein the layer comprises chromium.
	Van Wyhe teaches a method wherein a chromium coating is removed from a mirror element (p.0033).
 Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the layer of Rumsby, Unrath and Kupisiewicz, with Van Wyhe, by having a chromium layer as the 
Regarding claim 30, Rumsby, Unrath, Kupisiewicz and Van Wyhe combined teach the method as set forth above, wherein the product is a mirror (Van Wyhe; p.0033).

Response to Arguments
Drawing objections, 112a rejections and 112b rejections are still proper, see respective section for details.
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Unrath does not cure the deficiencies of Rumsby. Unrath discloses regularly arranged overlapping laser spots. See Figure 10A; see also Paragraphs [0015], [0155], and [0156], Therefore, Unrath teaches a laser ablation process that would be expected to cause a problem that the pending application is trying to address (i.e., preventing unwanted diffraction grating effects generated as a result of overlapped laser spots in a regular arrangement), as detailed in various portions of the published Application, including Paragraphs [0029], [0030], [0034], and [0037], Accordingly, Unrath does not disclose, teach, or suggest that “as compared to a reference workpiece surface having a reference ablated area with a plurality of laser spots at regularly arranged locations, (i) the visibility of the diffraction grating at the ablated area of the workpiece surface when light is at least one of transmitted through or reflected from the ablated area of the workpiece surface is less than (ii) the visibility of the diffraction grating when light is at least one of transmitted .
Regarding claims 19-21, 23-31 and 33-39, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        02/22/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761